ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-021, concluding that JOSEPH RAKOFSKY of CLIFTON, who was admitted to the bar of this State in 2010, should be censured for RPC 1.5(b) (when the lawyer has not regularly represented the client, failure to communicate the basis or rate of the fee, in writing, to the client before or within a reasonable time after commencing the representation), RPC 1.15(d) (failure to comply with the recordkeeping requirements of Rule 1:21-6), RPC 7.1(a) (false or misleading communications *350about the lawyer, the lawyer’s services, or any matter in which the lawyer has or seeks a professional involvement), RPC 7.5(b) (failure to identify on firm letterhead the jurisdictional limitations on those not licensed to practice in New Jersey);
And the Disciplinary Review Board having further concluded that within ninety days, respondent should be required provide to the Office of Attorney Ethics proof of completion of two credit hours of continuing legal education courses on each of the subjects of attorney ethics and law office management, for a total of four credit hours;
And good cause appearing;
It is ORDERED that JOSEPH RAKOFSKY is hereby censured; and it is further
ORDERED that within ninety days after the filing date of this Order, respondent shall provide to the Office of Attorney Ethics proof of completion of two credit hours of continuing legal education courses on each of the subjects of attorney ethics and law office management, for a total of four credit hours; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.